               IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION



                                                 ■k
J & J SPORTS PRODUCTIONS, INC.,
                                                 ■k


                                                 *
     Plaintiff,

     V.                                          *             CV 118-061

FLAME BAR & GRILL,           LLC and
RAIFORD C.     DUNBAR,       JR.,

     Defendants.




                                           ORDER




     Defendant Raiford Dunbar Jr.                      (''Dunbar") showed a boxing match

at Defendant Flame Bar & Grill,                       LLC   (''Flame Bar")     (collectively,

"Defendants")          on    May    2,     2015,        without    first      obtaining        the

permission of J & J Sports Productions, Inc.                           ("Plaintiff") .          In

response. Plaintiff filed this lawsuit on March 29, 2018,^ alleging
violations      of     federal      law    and        requesting    $110,000     in    damages.

Defendants have not appeared, the Clerk entered an entry of default

on May 1,       2018        (Doc.   10),    and Plaintiff now seeks a default

judgment.       Plaintiff's motion               (Doc.      11)   is GRANTED IN PART and

DENIED    IN   PART.




1 Plaintiff filed the action within the statute of limitations.                    See DirecTV,
Inc. V. Wright, 350 F. Supp. 2d 1048, 1055 (N.D. Ga. 2004)                   (finding statute of
limitations    for federal cause of action under 47 U.S.C.               §§ 553,      605 is   four
years because sections parallel state cause of action under O.C.G.A. § 46-5-2
(2012), which has a four-year statute of limitations); see also O.C.G.A. § 9-3-
31 (2007) ("Actions for injuries to personalty shall be brought within four
years after the right of action accrues.") .
                                 I. Background


       Plaintiff is ''a commercial distributor of sporting events."

{Compl., Doc. 1, SI 10.) As such, it held the ''exclusive nationwide

television distribution rights to 'The Fight of the Century' Floyd

Mayweather, Jr. v. Manny Pacquiao" (the "Program") on May 2, 2015.

(Id.    SI 8.)      Businesses    could    not   show    the   Program    without

purchasing the rights to do so from Plaintiff. (See id. SISI 9-11.)

Defendants did not purchase those rights.               (Mot. for Default J.,

Doc. 11., SI 4.)

       Plaintiff alleges that, in             May of 2015,       Dunbar   was "a

controlling manager and/or owner" of Flame Bar, located at 830

Broad Street, Augusta, Georgia. (Compl., SISI 12, 14.) On the night

of the Program, Plaintiff sent an investigator to Flame Bar.                 (See

Investigator Aff., Doc. 11-2, at 14-15.)                To enter the bar, the

investigator paid a ten-dollar cover charge.               (Id. at 14.)     While

inside the bar, the investigator witnessed the Program playing on

six to nine televisions.^          (Id.)      According to the investigator.

Flame Bar "had about 400 people in that club." (Id. at 15.) Flame

Bar also advertised the event on social media.                 (Advertisement at

17.)    The advertisement contained the following offers: "SHOWING

FIGHT    ON   ALL   18   FLAT   SCREEN    TV'S," "BOOK    YOUR   VIP   SECTION   &

TABLES," and        "$2 DRINKS & $2 BEERS."       (Id.)




2 According to Flame Bar's advertisement, it planned to show the Program on all
eighteen of its televisions. (Advertisement, Doc. 11-2, at 17.)
                                          2
      Because Defendants were not authorized to show the Program,

Plaintiff filed this lawsuit asserting        claims under 47 U.S.C.

§§ 553 and 605.    Plaintiff served Defendants, but neither has

appeared in this action nor responded to the complaint.     (See Doc.

9.)   Plaintiff moved for the Clerk's entry of default, which the

Clerk entered on May 1, 2018.   (Docs. 9, 10.)     Plaintiff now moves

for default judgment.




                            II. Discussion


      Under Federal Rule of Civil Procedure 55, a court may enter

default judgment against a defendant when: (1) both subject matter

and personal jurisdiction exist, (2) the allegations in the

complaint state a claim against the defendant, and (3) the

plaintiff shows the damages to which it is entitled. See Pitts ex

rel. Pitts V. Seneca Sports, Inc., 321 F. Supp. 2d 1353, 1356-58

(S.D. Ga. 2004).

      'MA] defendant's default does not in itself warrant the court

in entering a default judgment." Nishimatsu Constr. Co. v. Houston

Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).      Default judgment

is    warranted only "when there is a sufficient basis in the

pleadings for the judgment entered."         Surtain v. Hamlin Terrace

Found., 789 F.3d 1239, 1245 (11th Cir. 2015) (citation and internal

quotation marks omitted).    And although a "defaulted defendant is

deemed to admit the plaintiff's well-pleaded allegations of fact.
he is not held to admit facts that are not well-pleaded or to admit

conclusions of law."      Id. (citation omitted).

A. Jurisdiction


     Before entering default judgment, a court must ensure that it

has .subject    matter    jurisdiction       over    the   case   and   personal

jurisdiction over the defendants.                 Here, the Court has both.
Because Plaintiff's claims arise under federal law, the Court has

federal question jurisdiction under 28 U.S.C. § 1331.                   Flame Bar

has its principal place of business in Augusta, Georgia.                  (Compl.
^ 6.)    Dunbar is the owner of Flame Bar and resides in Hephzibah,

Georgia. (I^ SI 7; Investigator Aff. at 15.) Thus, the Court has
personal jurisdiction over Defendants.

B. Liability

        Plaintiff asserts claims under 47 U.S.C. §§ 553 and 605, which

prohibit the interception of cable and satellite programming.
Although the Eleventh Circuit has not yet addressed the issue,

other courts, including district courts in the Eleventh Circuit,

have concluded plaintiffs may not recover under both sections 605

and 553 for the same conduct.        TKR Cable Co. v. Cable City Corp.,

267 F.3d 196, 207 (3d Cir. 2001); United States v. Norris, 88 F.3d

462, 469 (7th Cir. 1996); J & J Sports Prods., Inc. v. WB-

Diversified     Auto    Servs.,   Inc.,     No.    1:15-cv-2171-WSD,     2016   WL

264935, at *2 (N.D. Ga. Jan. 21, 2016). Rather, according to these

courts, ''[s]ection 605 prohibits commercial establishments from

intercepting      and    broadcasting       satellite      programming,     while
                                        4
[s]ection 553 addresses interceptions that occur through a cable

network."      WB-Diversified,         2016       WL        269435,    at   *2    (citation

omitted).    Like those courts, this Court concludes a plaintiff may

not recover under both statutes.


      Plaintiff      does     not    specify           in     its     complaint     whether

Defendants    obtained      and     showed       the    Program       through     cable   or

satellite transmission.            However, because the elements of a claim

under sections 605 and 553 are the same, the Court will ^^not fault

[]   Plaintiff for      failing       to   plead        the        particular    manner   of

interception    since       this    may    be     exclusively in            Defendant['s]

knowledge."       Id. at *3 (alterations                      in    original)     (citation

omitted).

      To succeed on a claim under either statute, a plaintiff must

show the defendant: (1) ''intercepted the program," (2) "did not

pay for the right to receive the transmission," and (3) "displayed

the program to patrons of [its] establishment."                              J & J Sports

Prods., Inc. v. Just Fam, LLC, No. 1:09-cv-03072-JOF, 2010 WL

2640078, at *2 (N.D. Ga. June 28, 2010) (citation omitted).                               To

hold an owner or officer of a venue liable, a plaintiff must show

the owner or officer had a "right and ability to supervise the

violations, and that he had a strong financial interest in such

activities." Joe Hand Promotions, Inc. v. Blanchard, No. 409CV100,

2010 WL 1838067, at *3 (S.D. Ga. May 3, 2010)(citation omitted).

If a plaintiff establishes both a valid claim and the owner's

liability,     the    court    can     hold       the        corporate      defendant     and
                                             5
individual owner jointly and severally liable.             See Kingvision

Pay-Per-View Corp., Ltd. v. El Torito Supermarket, Inc., No. 6:06-

cv-657-Orl-18KRS, 2007 WL 1794158, at *3 {M.D. Fla. June 19, 2007)

(^^It appears that joint and several liability is available for

violations   of the   Communications   Act."); see     also    Cable/Home

Commc^n Corp. v. Network Prods., Inc., 902 F.2d 829, 852 (11th

Cir. 1990) (affirmed award of joint and several damages between

corporate and individual defendants).

     Plaintiff    established   both   a   valid   claim    and   Dunbar's

liability as owner.   First, Plaintiff established a valid claim by

showing: (1) the Program ''cannot be mistakenly, innocently[,] or

accidentally intercepted" (Gagliardi Aff., Doc. 11-2, at 28, SI 9);

(2) Defendants "did not contract with the Plaintiff or pay the

necessary sublicense fee required" to televise the Program (Compl.

SI 11); and (3) Defendants showed the Program (id. SI 12).         Second,

Plaintiff established Dunbar's liability because, by virtue of the

default, Dunbar admits: (1) he had supervisory control over Flame

Bar (Compl. SISI 7, 14) and (2) he received financial benefit from

it (id. SI 16).    Therefore, Defendants are jointly and severally

liable for any damages awarded.

C. Damages

     Even with a default judgment, "[a] court has an obligation to

assure that there is a legitimate basis for any damage award it

enters."     Anheuser-Busch, Inc. v. Philpot, 317 F.3d 1264, 1266

(11th Cir. 2003).     But a court need not conduct an evidentiary
                                   6
hearing when ''the plaintiff's claim is for a sum certain or a sum

that can     be    made    certain       by computation."          Fed.   R.   Civ.   P.

55(b)(1); see SEC v. Smyth, 420 F.3d 1225, 1231 (11th Cir. 2005).

     Both sections 605 and 553 allow plaintiffs to pursue either

actual damages or statutory damages.                   Plaintiff elects statutory

damages.     (Mem. in Supp. of Mot. for Default J., Doc. 11-2, at 5.)

For statutory damages under section 605, a court may award between

$1,000      and     $10,000        for     each        violation.         47    U.S.C.

§ 605(e)(3)(C)(i)(II).          If a "court finds that the violation was

committed        willfully   and     for    purposes      of   direct     or   indirect

commercial advantage or private financial gain," a court may award

up   to     an    additional       $100,000       in    enhanced    damages.          Id.

§ 605(e)(3)(C)(ii).          Under section 553, a court may award between

$250 and $10,000 in statutory damages for each violation, id.

§ 553(c)(3)(A)(ii), and up to $50,000 in enhanced damages, id.

§ 553(c)(3)(B).           Plaintiff asks the Court to award a total of

$110,000 in statutory and enhanced damages.                    (Mot. for Default J.

SI 5.)

     1. Stabubory Damages

         Courts in this circuit, including this Court, "have ordered

defendants to pay, as statutory damages, the amount of the license

fee that they would have been charged if they had actually been

authorized to show the program."                   Joe Hand Promotions, Inc. v.

Flynt, No. 6:15-cv-56, 2016 WL 93861, at *3 (S.D. Ga. Jan. 7, 2016)

(quoting Blanchard, 2010 WL 1838067, at *3). Plaintiff determines
                                             7
the rate a venue must pay to show a particular program based on

the venue's capacity.    (Rate Card, Doc. 11-2, Ex. 1.)        Thus, for

the Court to determine the proper damages amount. Plaintiff must

allege or otherwise indicate Flame Bar's capacity.             Blanchard,

2010 WL 1838067, at *3 (citation omitted) (court could only apply

the minimum statutory damages amount because plaintiff did ^^not

allege[]    or   otherwise   indicate[]   the    [defendant's]    maximum

occupancy").

       Plaintiff s investigator fails to state Flame Bar's capacity

expressly; the investigator only states ^""they had about 400 people
in that club."     Nonetheless, the Court finds the investigator's

statement enough to ^^otherwise indicate" Flame Bar's capacity as

400.    With a capacity of 400, Defendants should have paid $12,000
to show the Program, which is more than the $10,000 maximum under
the statutes.    The Court, therefore, awards Plaintiff $10,000.

       2. Enhanced Damages

       Plaintiff also seeks $100,000 in enhanced damages because.

Plaintiff contends. Defendants willfully committed the violation.

A court, in its discretion, may award enhanced damages when the
violation was ^^committed willfully and for purposes of direct or

indirect commercial advantage or private financial gain." 47 U.S.C

§§ 605(e)(3)(C)(ii), 553(c)(3)(B).        Willful conduct is ^^conduct
showing disregard for the governing statute and an indifference to
its requirements."      Cable/Home, 902 F.2d at 851 (citation and
internal quotation marks omitted).              To determine   whether a
defendant acted willfully, many courts examine willfulness factors

such as ^^the number of televisions broadcasting the event, the

existence of a cover charge, sale of food or drink, advertisement

of the event in the defendants' bar, and a demonstration that the

defendants made more money or conducted additional business by

illegally broadcasting the event."        Flynt, 2016 WL 93861, at *3
{citation omitted).

     If there is a willful violation, determining the amount of

the enhancement is left to the discretion of the court.           In some

cases, courts find it appropriate to enhance the award by three

times the statutory award. See Blanchard, 2010 WL 1838067, at *4-

5 (awarded $1,000 in statutory damages and three times that for
enhanced damages; $4,000 total damages).        In other cases, courts

choose a flat enhancement rate not based on the statutory amount.

See Kinqvision Pay-Per-View, Ltd., v. Rodriguez, No. 02 Civ.
7972(SHS), 2003 WL 548891, at *2 (S.D.N.Y.              Feb. 25, 2003)
(^^enhancement of $1,000 for willfulness"). Regardless of a court s

chosen equation, the court should ^^consider the deterrent effect
of the award, with an eye toward imposing an award that is
substantial enough to discourage future lawless conduct, but not

so   severe   that   it   seriously   impairs   the   viability   of   the

defendant's business."      J & J Sports Prods., Inc. v. McCausland,

No. l:10-cv-01564-TWP-DML, 2012 WL 113786, at *4 (S.D. Ind. Jan.

13, 2010) (citation omitted); see also Cable/Home, 902 F.2d at 852
("[D]istrict court should consider both the willfulness of the
                                      9
defendant's     conduct    and   the   deterrent      value   of    the    sanction

imposed.").

     Here,      Defendants'      violation     was    willful.        Defendants

televised the Program on six to eighteen televisions, charged a

ten-dollar cover, offered discounted drinks, and advertised the

event    on   Flame    Bar's   social media    account.       The    only factor

Plaintiff fails to show is that Defendants' profits increased

because of the Program; however. Plaintiff has at least shown Flame

Bar ''was packed." {Investigator Aff. at 15.) Plaintiff has shown

that Defendants' violation was willful; thus, enhanced damages are

appropriate.

        Turning to the amount of enhanced damages, the Court finds
Plaintiff's requested $100,000 would overcompensate Plaintiff.
The Court also finds awarding an additional $30,000                   three times

the statutory amount awarded — would overcompensate Plaintiff.
The Court notes the statutory amount awarded is $2,000 less than

the cost Defendants would have had to psy for the Program. Taking

that discrepancy into account and recognizing that Defendants meet
most of the willfulness factors examined, the Court awards an

additional $10,000 in enhanced damages.

D. Attorneys' Fees

        Plaintiff       also      requests      attorneys'          fees      under

sections 553(c)(2)(C) and 605(e)(B)(iii). According to an invoice

submitted      by     Plaintiff's   counsel,    two    attorneys      spent    4.50


                                        10
combined hours working on this case, totaling $1,200 in fees.

(Mot. for Default J. at 5-6.)

     Courts rely on, among other things, the ''going rate" in the

legal community when deciding what constitutes a reasonable amount

of attorney's fees.     Martin v. Univ. of S. Ala., 911 F.2d 604, 609

(11th Cir. 1990).     The "legal community" for purposes of deciding

what fees are reasonable is the district in which the court sits.

Knight v. Alabama, 824 F. Supp. 1022, 1027 n.l (N.D. Ala. 1993).

The Court recently set the going rate in this district at $300 an

hour.     See Plumbers and Steamfitters Local No. 150 v. Rice, CV

115-200, Doc. 37 (S.D. Ga. Mar. 22, 2017). Plaintiff's counsels'

billable rates ranged from $200 an hour to $300 an hour. (Mot. for

Default J. at 5-6.)        Because the attorneys' hourly rates are

reasonable, the Court finds the requested amount of $1,200 is
appropriate.




                               Ill. Conclusion


        The Court GRISTS IN PART and DENIES IN PART Plaintiff s motion

for default judgment.          (Doc. 11.)   The Court GRANTS the motion
with respect to liability, damages, and fees in the amount of
$21,200.3     The Court DENIES the motion for amounts above $21,200.

The Clerk is instructed to ENTER JUDGMENT in favor of Plaintiff




3 $10,000 in statutory damages, $10,000 in enhanced damages, and $1,200 for
Plaintiff's attorneys' fees.
                                      11
and against Defendants, jointly and severally, in the amount of

$21,200 and to CLOSE this case.

     ORDER ENTERED at Augusta, Georgia this ^?V^^ay of October,
2018.



                                       J.             C^EF JUDGE
                                       UNITEDySTATES DISTRICT COURT
                                            !rN district of GEORGIA




                                  12
